Exhibit 10.21

     
(AHCCCS LOGO) [c09301c0930101.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
  2. CONTRACT   3. EFFECTIVE DATE OF   4. PROGRAM NUMBER:   NO.:   AMENDMENT:  
 
12
  YH09-0001-04   October 1, 2009   DHCM – ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44th Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To amend Section B, Capitation Rates, effective
October 1, 2009 through September 30, 2010.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS
To amend Section B, Capitation Rates, effective October 1, 2009 through
September 30, 2010.
NOTE: Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark.Held@azahcccs.gov
Sr. Procurement Specialist, AHCCCS Contracts and Purchasing
and Stewart McKenzie at Stewart.McKenzie@azahcccs.gov
8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:

/s/ Carolyn Rose
  10: SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

/s/ Michael Veit
 
   
TYPED NAME: CAROLYN ROSE
  TYPED NAME: MICHAEL VEIT
 
   
TITLE: CHIEF EXECUTIVE OFFICER
  TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
 
   
DATE: 11/12/10
  DATE: OCT 26 2010

 

 